Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 1 of 11. PageID #: 1801




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 SECRETARY OF U.S. DEPARTMENT CASE NO. 1:19-CV-00968
 OF LABOR,

                               Plaintiff,         JUDGE PAMELA A. BARKER
               -vs-

 ROBERT KAVALEC, et al.,
                                                  MEMORANDUM OF OPINION AND
                               Defendants.        ORDER


       This matter comes before the Court upon the Motion for Preliminary Injunction Enjoining

Defendant Robert Kavalec’s Continued Self-Dealing with Fund Assets, filed by the Plaintiff

Secretary of Labor (the “Secretary”), United States Department of Labor on November 25, 2020.

(Doc. No. 108.) Defendant Fleet Owners Insurance Fund (the “Fund”) filed a Memorandum in

Opposition to Plaintiff’s Motion for a Preliminary Injunction on January 7, 2021, to which the

Secretary replied on January 14, 2021. (Doc. Nos. 113, 114.) For the following reasons, the

Secretary’s Motion for Preliminary Injunction is GRANTED.

I.     Background

       The Court sets forth the following relevant factual background from its July 14, 2020

Memorandum of Opinion and Order (“July 14, 2020 Order”):

       On April 30, 2019, the Secretary of the United States Department of Labor (“the
       Secretary”) filed a Complaint against Defendants Robert Kavalec (“Kavalec”),
       Charles Alferio (“Alferio”), Victor Collova (“Collova”), the Board of Trustees of the
       Fleet Owners Insurance Fund (the “Board”), and the Fleet Insurance Owners Fund
       (“the Fund”) in this Court, setting forth claims for violations of the Employee
       Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. (Doc.
       No. 1.) The Secretary alleges that Kavalec, Alferio, Collova, and the Board
       (collectively, the “Fiduciary Defendants”), as fiduciaries of the Fund, violated several
       provisions of ERISA by, among other things, authorizing the payment of their own
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 2 of 11. PageID #: 1802




       compensation and personal expenses by the Fund, allowing an ineligible person to
       participate in the Fund, and administering the Fund in violation of the Health Insurance
       Portability and Accountability Act (“HIPAA”) and the Patient Protection and
       Affordable Care Act (“ACA”). (Id. at ¶¶ 22-96.) The Secretary seeks a variety of
       remedies pursuant to ERISA §§ 502(a)(2) and (5), 29 U.S.C. §§ 1132(a)(2) and (5),
       such as an order permanently enjoining Defendants from serving as fiduciaries to
       ERISA-covered plans and the restoration to the Fund of all losses caused by
       Defendants’ breaches of duty. (Id. at PageID# 22-23.)

       With respect to the Secretary’s allegations of self-dealing in Counts 1 through 3 of the
       Complaint, the Secretary has submitted evidence that Kavalec, Alferio, and Collova
       each determined and/or approved their own compensation while serving as trustees of
       the Fund. Specifically, from January 1, 2012 to December 31, 2018, the Fund paid
       Kavalec more than $1.2 million in the form of wages, Fund health benefits, cashed-
       out vacation, and SEP IRA contributions. (Doc. No. 40-1 at ¶ 6.) These payments
       were made by checks drawn on the Fund’s account, and over 90 percent of these
       checks were signed by Kavalec himself. (Id. at ¶ 7.) Kavalec has also admitted that
       trustees of the Fund determined their own salaries, and that he awarded himself a raise
       in October 2013. (Doc. No. 40-2 at 26-27.) . . .

(Doc. No. 92, PageID# 1433-34.)

       On April 16, 2020, the Secretary filed a Motion for Preliminary Injunction to enjoin the Fund

from paying the attorney fees of any of the Fiduciary Defendants, including Kavalec. (Id. at PageID#

1436.) On July 14, 2020, the Court enjoined the Fund from using any of the Fund’s assets to pay,

advance, or reimburse any attorneys’ fees or costs incurred or expected to be incurred by Kavalec,

Alferio, Collova, or the Fund’s Board of Trustees in their defense of the Secretary’s ERISA violation

allegations. (Id. at PageID# 1455.)

       Since the July 14, 2020 Order, however, Kavalec—the Fund’s sole Trustee—continued to

issue himself weekly paychecks in the gross amount of $1,730.77, or the net amount of $1,012.80.

(Doc. No. 108, PageID# 1600; Doc. No. 108-3, Exhibit A-2.) On November 25, 2020, the Secretary

filed the instant Motion seeking to enjoin Kavalec from using Fund assets to pay himself direct or

indirect compensation. (Doc. No. 108.) On January 7, 2021, the Fund filed an Opposition to the


                                                  2
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 3 of 11. PageID #: 1803




Secretary’s Motion, to which the Secretary replied on January 14, 2021. (Doc. Nos. 113, 114.) Thus,

the Motion is ripe and ready for resolution.

II.    Standard of Review

         “In general, courts must examine four factors in deciding whether to grant a preliminary

injunction: (1) whether the movant has demonstrated a substantial likelihood of success on the merits,

(2) whether the movant will suffer irreparable injury absent injunction, (3) whether a preliminary

injunction would cause substantial harm to others, and (4) whether the public interest will be served

by an injunction.” Flight Options, LLC v. Int’l Bhd. of Teamsters, Local 1108, 863 F.3d 529, 539-40

(6th Cir. 2017). “These factors are not prerequisites, but are factors that are to be balanced against

each other.” Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

However, “a finding that there is simply no likelihood of success on the merits is usually fatal.”

Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000). In addition, “[a]

preliminary injunction is an extraordinary remedy which should be granted only if the movant carries

his or her burden of proving that the circumstances clearly demand it.” Overstreet, 305 F.3d at 573.

“The party seeking the injunction must establish its case by clear and convincing evidence.” Draudt

v. Wooster City Sch. Dist. Bd. of Educ., 246 F. Supp. 2d 820, 825 (N.D. Ohio 2003).

III.   Analysis

       A.      Likelihood of Success on the Merits

       First, the Court considers whether the Secretary “has demonstrated ‘a strong likelihood of

success on the merits.’” Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d

535, 543 (6th Cir. 2007) (quoting Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005)).

“In order to establish a likelihood of success on the merits of a claim, a plaintiff must show more than


                                                   3
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 4 of 11. PageID #: 1804




a mere possibility of success.” Six Clinics Holding Corp., II v. Cafcomp Systems, Inc., 119 F.3d 393,

402 (6th Cir. 1997). Nonetheless, “it is ordinarily sufficient if the plaintiff has raised questions going

to the merits so serious, substantial, difficult, and doubtful as to make them a fair ground for litigation

and thus for more deliberate investigation.” Id.

        The Secretary asserts that the Court already concluded in its July 14, 2020 Order that the

Secretary is likely to succeed on the merits of his self-dealing claims against Kavalec. (Doc. No. 108,

PageID# 1601.) Therefore, based on the law-of-the-case doctrine, the Secretary asserts that he has

likewise established likelihood of success on the merits here. (Id.)

        In its Opposition, the Fund does not address the Secretary’s contention that the Court’s

previous conclusion that the Secretary is likely to succeed on the underlying merits is sufficient to

likewise establish likelihood of success on the merits in the instant Motion. Instead, the Fund makes

several other arguments, including: that the Fund has not, and is not, violating ERISA § 406, 29

U.S.C. § 1106; that the Secretary’s interpretation of ERISA § 406(a) is overbroad; that ERISA §

406(b) does not apply to Kavalec’s salary because it does not address “services”; that the Secretary’s

interpretation of ERISA § 406(b) would lead to the unintended consequence that a fund fiduciary

could never be an employee of the fund under any circumstances; that the Secretary has never offered

any evidence that Kavalec’s salary is excessive under ERISA § 408, 29 U.S.C. § 1108; and that

Kavalec only receives a salary for his work as an administrator, not as a Trustee. (Doc. No. 113,

PageID# 1733-35.)

        In his Reply, the Secretary argues that the Fund fails to address the law-of-the-case doctrine,

or “identify any reason, extraordinary or otherwise why the Court should disturb” its July 14, 2020

conclusion that the Secretary already demonstrated a strong likelihood of success on the merits of his


                                                    4
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 5 of 11. PageID #: 1805




self-dealing claims against Kavalec. (Doc. No. 114, PageID# 1740.) The Secretary further contends

that the Court already rejected many of the Fund’s arguments in its July 14, 2020 Order. (Id. at

PageID# 1741-42.) The Secretary also argues that the Fund fails to dispute any of the facts underlying

the Secretary’s Motion, other than the amount of Kavalec’s salary. (Id. at PageID# 1743.) The

Secretary argues that the precise amount of Kavalec’s salary is irrelevant because “the violations

depend solely on the fact that Kavalec” pays himself a salary at all. (Id.) The Court concludes that

the Secretary has a strong likelihood of success on the underlying self-dealing claims against Kavalec.

       The Court already considered once whether the Secretary demonstrated a strong likelihood of

success on the merits of his self-dealing claim against Kavalec and concluded that the Secretary

demonstrated a strong likelihood of success. (See Doc. No. 92, PageID# 1442.) In reaching that

conclusion, the Court outlined the ERISA prohibitions against self-dealing and related caselaw

interpreting ERISA §§ 406(b) and 408(b):

       With respect to the Secretary’s self-dealing claims, ERISA § 406(b), 29 U.S.C. §
       1106(b), provides that a plan fiduciary shall not “(1) deal with the assets of the plan in
       his own interest or for his own account,” or “(2) in his individual or in any other
       capacity act in any transaction involving the plan on behalf of a party (or represent a
       party) whose interests are adverse to the interests of the plan or the interests of its
       participants or beneficiaries.” 29 U.S.C. §§ 1106(b)(1)-(2). According to the Sixth
       Circuit, this provision “contains an ‘absolute bar against self dealing.’” Hi-Lex
       Controls, Inc. v. Blue Cross Blue Shield of Michigan, 751 F.3d 740, 750 (6th Cir.
       2014) (quoting Brock v. Hendershott, 840 F.2d 339, 341 (6th Cir. 1988)). Fiduciaries
       “must either avoid the transactions described in Section 406(b) or cease serving in
       their capacity as fiduciaries, no matter how sincerely they may believe that such
       transactions will benefit the plan.” Sec’y of Dep’t of Labor v. United Transp. Union
       (“UTU”), No. 1:17 CV 923, 2020 WL 1611789, at *8 (N.D. Ohio Mar. 30, 2020)
       (quoting Lowen v. Tower Asset Mgmt., 829 F.2d 1209, 1213 (2d Cir. 1987)).

       To illustrate, in a recent case from this District, ERISA plan trustees authorized a plan
       to pay administrative service fees to a union of which the trustees were also officers.
       Id. at *1-2. The court found that the trustees’ actions were a “classic example of self-
       dealing” and violated ERISA § 406(b)(1) because, “as officers of the Union,
       Defendants had an interest in receiving payments from the Plan.” Id. at *8; see also

                                                   5
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 6 of 11. PageID #: 1806




       Barboza v. California Ass’n of Prof’l Firefighters, 799 F.3d 1257, 1270 (9th Cir.
       2015) (“CAISI is a fiduciary that paid its own fees from Plan assets, and thus engaged
       in a prohibited transaction under 29 U.S.C. § 1106(b)(1).”).

(Id. at PageID# 1442-43, emphasis added.) The Court, after considering the Sixth Circuit’s “absolute

bar” against ERISA fiduciary self-dealing concluded:

       In this case, the Secretary has submitted evidence that Kavalec, Alferio, and Collova
       determined and/or approved their own compensation from the Fund while they served
       as trustees for the Fund, including signing their own checks drawn on the Fund’s
       account. (Doc. No. 40-1 at ¶¶ 6-13; Doc. No. 40-2 at 26-27.) Defendants do not
       dispute this evidence. Thus, the Secretary has established a strong likelihood of
       success of proving that the Fiduciary Defendants engaged in self-dealing by
       transferring plan assets directly to themselves, and, therefore, that the Fiduciary
       Defendants engaged in prohibited transactions under ERISA § 406(b).

(Id. at PageID# 1443, emphasis added.) Here, the Secretary submitted evidence that Kavalec, a Fund

fiduciary, has approved and paid his own salary from Fund assets since at least January 1, 2019

through October 9, 2020, including by signing his own checks drawn on the Fund’s account. (See

Doc Nos. 108-2, 108-3.) Like last time, the Fund does not dispute this evidence. Thus, it appears

that Kavalec, a Fund fiduciary, engaged in conduct likely to violate ERISA § 406(b)(1) when he set,

approved, and paid his own salary from Fund assets. The Court concludes that the Secretary has

established a strong likelihood of success of proving that Kavalec engaged in self-dealing by

transferring plan assets directly to himself, and therefore, that Kavalec engaged in prohibited

transactions under ERISA § 406(b).

       None of the Fund’s arguments as to why Kavalec’s actions are permissible under ERISA are

persuasive. First, the Fund argues that ERISA § 406(a) is inapplicable. (Doc. No. 113, PageID#

1733.) The Fund is correct, but this does little to advance the Fund’s argument that the Secretary

cannot establish a likelihood of success on the merits of the self-dealing claim against Kavalec under

ERISA § 406(b). As discussed above, the Fund does not dispute that Kavalec has continued to pay

                                                  6
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 7 of 11. PageID #: 1807




himself a salary from Fund assets for his administrative services. (Doc. No. 113, PageID# 1735.)

According to the Sixth Circuit, ERISA § 406(b)(1) is an absolute bar against fiduciary self-dealing.

See Hi-Lex Controls, 751 F.3d at 750. Further, the Sixth Circuit has held that ERISA § 408(b)(2)’s

and (c)(2)’s “reasonable compensation” exceptions do not apply to transactions prohibited by ERISA

§ 406(b). Id. Therefore, it is irrelevant whether Kavalec’s salary is reasonable or paid only in

exchange for his work as administrator. ERISA § 406(b)(1) bars Kavalec, as a Fund fiduciary, from

writing checks for Fund assets to himself. Moreover, the Court is not persuaded by the Fund’s

argument that the IRS “accepted and approved” the Fund’s structure for the same reasons addressed

in its July 14, 2020 Order, namely that the Fund offers no evidence that Kavalec or the Fund sought

or received an exemption that would permit Kavalec to engage in conduct that might otherwise violate

ERISA § 406(b).

       Accordingly, the Court concludes that the Secretary has established a strong likelihood of

success on its claims that Kavalec violated ERISA by engaging in prohibited self-dealing

transactions.

       B.       Irreparable Injury

       “[T]he second factor that a court must consider when deciding whether to issue a preliminary

injunction is whether the plaintiff will suffer irreparable injury without the injunction.” Certified

Restoration, 511 F.3d at 550. The Secretary argues that a preliminary injunction is necessary to

prevent irreparable harm to the Fund and its participants because Kavalec has already harmed the

fund by transferring over $1.3 million in Fund assets and continues to harm the Fund each day he

transfers more Fund assets to himself, thereby depleting Fund assets for participants’ claims. (Doc.

No. 108, PageID# 1602.) The Fund does not explicitly address the second factor but argues that if


                                                 7
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 8 of 11. PageID #: 1808




Kavalec is “fired by the Court,” it will delay the processing of the remaining claims and may cause

the Fund to incur additional expense. (Doc. No. 113, PageID# 1736.) The Court concludes the

Secretary has established that a preliminary injunction is necessary to prevent irreparable harm.

       Irreparable harm may exist “where the facts show that the final equitable relief may be

uncollectible.” Transamerica Ins. Fin. Corp. v. N. Am. Trucking Ass’n, Inc., 937 F. Supp. 630, 634

(W.D. Ky. 1996) (citing USACO Coal Co. v. Carbomin Energy, Inc., 689 F.2d 94, 97 (6th Cir. 1982)).

In its July 14, 2020 Order, the Court noted that evidence submitted in April 2020 indicated that the

Fund’s estimated unpaid claims exceeded its assets. (See Doc. No. 92, PageID# 1451; Doc. No. 70-

3, PageID# 1237.) According to the Fund, as of January 2021, only approximately $400,000 in Fund

assets remain. (Doc. No. 113, PageID# 1736.) Further, Kavalec has previously conceded that he

would be unable to restore his previously paid wages to the Fund if ordered to do so. (See Doc. No.

43, PageID# 879.) Consequently, it is unlikely that the Fund would ever recover Kavalec’s salary

payments for the benefit of Fund participants. This would irreparably harm Fund participants who

would not receive full payment on their claims and would render uncollectible the final equitable

relief sought by the Secretary, the full restitution of the Fund’s losses. Accordingly, this factor favors

the issuance of a preliminary injunction.

       C.      Harm to Others

       Next, the Court must consider “whether a preliminary injunction would cause substantial

harm to others.” Flight Options, 863 F.3d at 540. The Fund argues that granting the preliminary

injunction will harm the Fund participants because the process of administering the final claims “is

within a few months of being completed,” but granting the preliminary injunction “risks paying any

legitimate claims” that may remain. (Doc. No. 113, PageID# 1736.) The Secretary responds that the


                                                    8
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 9 of 11. PageID #: 1809




Fund fails to explain how enjoining Kavalec from self-dealing will harm the Fund or its participants.

(Doc. No. 114, PageID# 1745.) Moreover, the Secretary argues that the Court should view the Fund’s

claim that nearly all claims are nearly completed “with extreme skepticism,” given the Fund’s “prior

unmet assurances.” (Id. at PageID# 1744.) The Secretary also argues that the Fund’s contention that

Kavalec may suffer harm if he is expected to administer the Fund without compensation “turns

ERISA on its head.” (Id.) Finally, the Secretary argues that the Fund establishes a “false dilemma”

in its Opposition, with the Fund’s suggestion that the Court must either permit Kavalec to continue

paying himself a salary to administer the Fund, or else leave the Fund with no one in charge. (Id. at

PageID# 1746.) The Secretary contends that, upon Kavalec’s resignation, the Secretary will propose

a “qualified independent fiduciary for appointment by the Court,” which would prevent further harm

to the Fund. (Id.)

       The Court concludes that a preliminary injunction would not cause substantial harm to others.

First, the Fund offers no support for its argument that granting the instant Motion would “risk” the

payment of “legitimate claims.” As it stands now, the Fund’s assets continue to dwindle, with no

verification as to how many claims remain and no real indication as to how long it will take to

administer them. Second, to the extent that the Fund’s assertion that it is unreasonable to expect

Kavalec to perform the Fund’s administrative work without compensation can be construed as an

argument that granting the preliminary injunction will harm others, the Court is not persuaded. (See

Doc. No. 113, PageID# 1732.) The Fund could have hired an administrator who was not a Fund

fiduciary. The Court is not persuaded that the Fund could not find anyone else willing to perform the

Fund’s administrative work. (Id. at PageID# 1736.) Instead, Kavalec, the sole Fund fiduciary, chose

to pay himself a salary from the Fund’s assets. As discussed above, this conduct likely violates


                                                 9
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 10 of 11. PageID #: 1810




ERISA § 406(b)(1), and any harm Kavalec may suffer is outweighed by the harm to the Fund’s

participants. Kavalec has a choice. He may either choose to continue to serve as a Fund trustee

without paying himself a salary from Fund assets, or he may resign from his role as a Fund trustee

because, as the Fund asserts, Kavalec cannot be expected to work for free. (Id. at PageID# 1732.) If

Kavalec chooses to resign from his role as trustee, the Court is satisfied that, as the Secretary suggests,

it can appoint a qualified, independent fiduciary to oversee the remaining work of the Fund for the

benefit of the Fund and its participants. (Doc. No. 114, PageID# 1746.) Thus, this factor provides

additional support for the granting of a preliminary injunction.

       D.      Public Interest

       The fourth and final factor courts must consider when granting a preliminary injunction is

“whether the public interest will be served by an injunction.” Flight Options, 863 F.3d at 540. The

Secretary argues that granting its Motion is in the public interest for the reasons the Court previously

articulated in its July 14, 2020 Order, namely that granting a preliminary injunction will advance

ERISA’s policy objectives. (Doc. No. 108, PageID# 1603.) In response, the Fund only asserts that

granting the Motion will “deplete the Fund assets faster than continuing with the present process.”

The Court agrees with the Secretary and concludes that this factor favors granting a preliminary

injunction. In passing ERISA into law, Congress determined that employee benefit plans are

“affected with a national public interest,” and that it was “desirable in the interests of employees and

their beneficiaries” that Congress implement “minimum standards” to assure “the equitable character

of such plans and their financial soundness.” 29 U.S.C. § 1001(a). Granting the preliminary

injunction will advance ERISA’s stated policy objectives of preventing misuse of plan funds and




                                                    10
Case: 1:19-cv-00968-PAB Doc #: 120 Filed: 01/25/21 11 of 11. PageID #: 1811




protecting participants’ benefits. Accordingly, the public interest weighs in favor of granting the

Secretary’s Motion for Preliminary Injunction.

       Because all four factors favor the issuance of a preliminary injunction, the Court will grant

the Secretary’s Motion for Preliminary Injunction enjoining Kavalec from paying himself direct or

indirect compensation from the assets of the Fund.

IV.    Conclusion

       For the reasons stated above, the Secretary’s Motion for Preliminary Injunction (Doc. No.

108) is GRANTED. IT IS HEREBY ORDERED that:

           a. Defendant Robert Kavalec is enjoined from using any of the Fund’s assets to pay

              himself, either directly or indirectly, a salary or other compensation.

           b. This Order shall remain operative until modified or rescinded by the Court.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: January 25, 2021                                U. S. DISTRICT JUDGE




                                                 11
